Exhibit 10.14

 

NINTH AMENDMENT

to

LEASE BETWEEN

 

EMERY STATION OFFICE II, LLC (LANDLORD)

And

NOVACAL PHARMACEUTICALS, INC. (TENANT)

 

EMERYSTATION NORTH PROJECT

Emeryville, California

 

Reference is made to that certain Lease dated June 3, 2004, by and between Emery
Station Office II, LLC, a California Limited Liability Company, as Landlord
(“Landlord”), and NovaBay Pharmaceuticals, Inc. (formerly Novacal
Pharmaceuticals, Inc.), a Delaware Corporation, as Tenant (“Tenant”), as such
Lease was amended by First Amendment dated June 22, 2004, by Second Amendment
dated July 22, 2004, by Third Amendment dated March 25, 2005, by Fourth
Amendment dated September 30, 2006, by Fifth Amendment dated November 20, 2007,
by Sixth Amendment dated September 1, 2008, by Seventh Amendment whose effective
date was March 1, 2012, and by Eighth Amendment whose effective date was March
1, 2012, the Lease and First through Eighth Amendments thereto collectively
constituting and being referred to as the “Existing Lease”. The Existing Lease
is hereby further amended by this Ninth Amendment to Lease (the “Ninth
Amendment”), whose terms are outlined below. The effective date of this Ninth
Amendment shall be July 31, 2020 (the “Ninth Amendment Effective Date”). From
and after the Ninth Amendment Effective Date, the Existing Lease and this Ninth
Amendment thereto shall constitute and be referred to as the “Lease” for all
purposes thereunder.

 

NINTH AMENDMENT TERMS:

 

 

1.

Under the Existing Lease, Tenant currently leases from Landlord a Premises
totaling 16,465 rentable square feet, consisting of 16,140 rentable square feet
of contiguous spaces collectively referred to as Suite 500 and of the 325
rentable square foot Suite 395, both located in the EmeryStation North building
with an address of 5980 Horton Street in Emeryville, CA, (the “Building”). The
Existing Lease has an Expiration Date of October 31, 2020.

 

 

2.

Pursuant to a sublease dated July 11, 2016 (the “Sublease”), by and between
Tenant and Zymergen, Inc. (“Zymergen”), Tenant subleases the Premises to
Zymergen.

 

 

3.

Landlord and Tenant hereby agree that Landlord shall have the right, in its sole
and absolute discretion, to terminate the Lease Term early, such that the
Expiration Date will be August 31, 2020 (the “Early Termination Right”).
Landlord’s election to invoke the Early Termination Right shall require Landlord
to provide Tenant formal written notice thereof (“Landlord’s Termination
Notice”) no later than thirty (30) days following the Ninth Amendment Effective
Date. In the event Landlord fails to provide Tenant Landlord’s Termination
Notice within said thirty (30) days, then the Early Termination Right shall be
of no force and effect and the Lease and its October 31, 2020 Expiration Date
shall remain in full force and effect as if there was no Ninth Amendment.

 

 

4.

Tenant understands and acknowledges that Landlord and Zymergen are negotiating a
potential lease under which Zymergen would lease from Landlord a portion of the
Premises (the Zymergen Retained Space”, as such is more specifically defined in
Exhibit A hereto) for a term commencing September 1, 2020, upon the expiration
of the Lease assuming Landlord has elected to use its Early Termination Right.
Landlord shall have the right to determine, in its sole and absolute discretion,
whether or not it will enter into such a sublease with Zymergen for the Zymergen
Retained Space, and is under no obligation to do so.

 

 

5.

In the event Landlord elects to enter into a lease with Zymergen for the
Zymergen Retained Space as described above, and also elects to invoke the Early
Termination Right, then Landlord agrees to accept possession of the Premises
from Tenant on August 31, 2020 with Zymergen remaining in occupancy of the
Zymergen Retained Space but otherwise vacant and in the condition required by
the Lease.

 

 

--------------------------------------------------------------------------------

 

 

 

6.

In the event Landlord invokes Landlord’s Early Termination Right, Tenant’s
restoration obligations under the Lease shall be limited to the scope of work
set forth in Exhibit B hereof. In such event, Landlord and Tenant hereby
understand and agree that Zymergen shall be solely responsible for performing
the work set forth in Exhibit B, and Tenant shall have no responsibility to
perform the Exhibit B work nor shall have any liability for the character,
quality nor completion of the work to be done by Zymergen. In the event Landlord
does not invoke Landlord’s Early Termination Right, Tenant’s restoration
obligations shall remain as set forth in the Existing Lease and shall not be
altered by the terms of this Ninth Amendment.

 

 

7.

Tenant represents and warrants that it has represented itself in the above
transaction and that no brokerage commission will be due and payable by Landlord
as a result hereof.

 

Except for those terms outlined above, all other terms and conditions of the
Lease shall apply. Except as modified hereby, the Lease is ratified and
confirmed in its entirety by the parties hereto.

 

In witness hereof, the parties have executed this Ninth Amendment as of the date
noted below.

 

(signatures appear on following page)

 

TENANT:

 

LANDLORD:

NOVABAY PHARMACEUTICALS INC.,
a Delaware corporation

 

EMERY STATION OFFICE II, LLC,
a California limited liability company

     

By:

/s/ Justin Hall

 

By:

EMERY STATION ASSOCIATES II, LLC,
a California limited liability company

Print Name:

Justin Hall

 

Its:

Managing Member

Its:

CEO

        August 4, 2020      

By:

     

By:

Wareham – NZL,

          a California limited liability company

Print Name:

       

 

Its:

     

Its:

Managing Member

                    By: /s/ Richard K. Robbins           Richard K. Robbins,
Manager

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Zymergen Retained Space

 

[ex_197549img001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[ex_197549img002.jpg]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Zymergen Restoration Work

 

 

●

Zymergen will demise the body of Suite 500 from (a) the Zymergen Retained Space
on the 5th floor (“5th Floor Zymergen Retained Space”), and (b) other adjacent
space on the 5th floor that Zymergen directly leases from Landlord as of the
date hereof, all as generally shown on Schedule 1 attached hereto. Zymergen to
construct such demising so as to comply with applicable Law and match existing
building finishes in the Premises.

 

 

●

In lieu of replacing affixed lab benches and sink and shelving that were removed
from the original Premises, Zymergen will leave in place the fifty-five (55)
unaffixed lab benches within the hatched portion of Suite 500 (excluding the 5th
Floor Zymergen Retained Space) shown on Schedule 2 attached hereto, which
benches are highlighted and further described thereon. For the avoidance of
doubt, the units of casework within Suite 500 (excluding the 5th Floor Zymergen
Retained Space) shown on Schedule 2 and highlighted thereon are the property of
Landlord and shall remain in place.

 

 

●

Zymergen shall install an emon demon measuring device (reasonably similar to
those existing elsewhere in the Building) at the subpanel L530S served by the
existing backup generator that serves the Premises.

 

 

●

Zymergen shall disconnect from the air compressor in the 5th Floor Zymergen
Retained Space the compressed air piping currently located within the portion of
Suite 500 that excludes the 5th Floor Zymergen Retained Space. Such piping shall
be disconnected at a point within such portion of Suite 500 in a way reasonably
acceptable to Landlord such that Landlord may, in its sole and absolute
discretion, elect to connect said piping to another source of compressed air.

 

 

●

Zymergen shall remove data/telecommunications cabling installed within the
portion of Suite 500 that excludes the 5th Floor Zymergen Retained Space,
provided that Landlord notifies Zymergen at least fifteen (15) days prior to the
early Termination Date that Zymergen shall be required to remove same.

 

 

●

Zymergen shall leave in place (a) the affixed electrical distribution poles
within the office portion of Suite 500, and (b) the affixed server racks within
the IT closet within Suite 500.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

Demising Plan

 

 

[ex_197549img003.jpg]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

Furniture Plan

 

[ex_197549img004.jpg]

 

 